Title: To James Madison from Albert Gallatin, 1 June 1801
From: Gallatin, Albert
To: Madison, James


Treasury Department 1st June 1801
The Secretary of the Treasury has the honor to return to the Secretary of State Mr Pichon’s letter, and to send also sundry papers on the same subject with the remarks of the Comptroller endorsed on the same.
The only objection to paying the specie part of the debt & the interest on the funded part is the demand we have against France for advances made to the Refugees of San Domingo.
Those advances were made in the year 1794 without the consent of the French Govt. having been obtained. On the 16th June 1795, the account of the United States with France was settled and a balance of more than two millions of dollars in certificates paid by the U. States. Hence it is obvious that unless an assumption on the part of the French Govt. has taken place since that time, it cannot be understood by this Govt. that we have any right to charge them for it. It does not appear from the files of this Department that any such assumption has taken place. The Secretary of State is respectfully requested to examine whether any trace of such assumption appears in his Department. If none shall be found, there will not be any objection in this Department to settle the business in conformity to Mr Pichon’s request.
Indeed, it seems to be understood, that the refusal of paying was owing to the state of hostilities then existing between the two nations; and the Supplies to the emigrants of San Domingo used as a plausible reason when it was not thought altogether eligible to disclose the true one.
In answer to the other enquiry of the Secretary of State, the Secy. of the Treasury has the honor to inform him, that the Collectors of Customs have never received instructions to refuse clearances for any foreign port, except in conformity to specific Acts of Congress for that purpose.
 

   
   RC and enclosures (DNA: RG 59, ML). For enclosures, see n. 2.



   
   See Pichon to JM, 18 May 1801. Pichon had earlier served as secretary of legation in Philadelphia and then secretary to the French commissioners who negotiated the Convention of 1800. In October 1800 Napoleon named him commissary general at Philadelphia and chargé d’affaires in Washington, to serve in the latter post until a minister could be named (Brant, MadisonIrving Brant, James Madison (6 vols.; Indianapolis and New York, 1941–61)., 4:59; Hill, William Vans Murray, p. 178; Pichon’s commission, enclosed with Pichon to JM, 6 Nov. 1801 [DNA: RG 59, NFL, France, vol. 1]).



   
   Gallatin enclosed two sheets from the Treasury Department, each signed by Joseph Nourse, registrar, and bearing on the verso a short note by John Steele, comptroller. One paper, dated 23 May 1801, listed debits to the French government amounting to $15,000 for monies that in 1794 had been paid to agents in various states toward the relief of Saint-Domingue refugees. The other sheet, dated 25 May 1801, recapitulated credits to the French Republic as of 28 Dec. 1798: $11,022.03 in specie and $6,964.23 in 3 percent treasury bonds bearing interest since 1 Jan. 1791.



   
   By an act of 12 Feb. 1794 Congress allocated $15,000 to relieve refugees from the black insurrection in Saint-Domingue. This amount, provisionally billed to the French, was “subject to such future arrangements as shall be made thereon, between the government of the United States and the said Republic”; the act provided that unless within six months the French government through its agents authorized this charge the refugee relief would end (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 6:13).


